Exhibit 10.28 SECURITY AGREEMENT Dated as of August 18, 2009 among SCHIFF NUTRITION GROUP, INC., as a Grantor and SCHIFF NUTRITION INTERNATIONAL, INC., as a Grantor and WNG HOLDINGS (INTERNATIONAL) LTD., as a Grantor and COPPAL RESEARCH, INC., as a Grantor and U.S. BANK NATIONAL ASSOCIATION, as Agent TABLE OF CONTENTS Page ARTICLE I DEFINED TERMS 1 Section 1.1 Definitions 1 Section 1.2 Certain Other Terms 3 ARTICLE II GRANT OF SECURITY INTEREST 4 Section 2.1 Collateral 4 Section 2.2 Grant of Security Interest in Collateral 4 ARTICLE III REPRESENTATIONS AND WARRANTIES 4 Section 3.1 Title; No Other Liens 4 Section 3.2 Perfection and Priority 5 Section 3.3 Jurisdiction of Organization; Chief Executive Office 5 Section 3.4 Locations of Inventory, Equipment and Books and Records 5 Section 3.5 Pledged Collateral 5 Section 3.6 Instruments and Tangible Chattel Paper Formerly Accounts 6 Section 3.7 Intellectual Property 6 Section 3.8 Commercial Tort Claims 6 Section 3.9 Enforcement 6 ARTICLE IV COVENANTS 7 Section 4.1 Maintenance of Perfected Security Interest; Further Documentation and Consents 7 Section 4.2 Changes in Locations, Name, Organizational Documents, Etc 7 Section 4.3 Pledged Collateral 8 Section 4.4 Delivery of Instruments and Tangible Chattel Paper and Control of Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper 8 Section 4.5 Intellectual Property 9 Section 4.6 Notices 10 Section 4.7 Notice of Commercial Tort Claims 10 ARTICLE V REMEDIAL PROVISIONS 10 Section 5.1 Remedies 10 Section 5.2 Accounts and Payments in Respect of General Intangibles 13 Section 5.3 Pledged Collateral 13 Section 5.4 Proceeds to be Turned over to Secured Party 14 Section 5.5 Registration Rights 14 Section 5.6 Deficiency 15 ARTICLE VI THE SECURED PARTY 15 Section 6.1 Secured Party’s Appointment as Attorney-in-Fact 15 Section 6.2 Authorization to File Financing Statements 17 Section 6.3 [Reserved] 17 Section 6.4 Duty; Obligations and Liabilities 17 ARTICLE VII MISCELLANEOUS 17 Section 7.1 Reinstatement 17 Section 7.2 Release of Collateral 18 Section 7.3 Independent Obligations 18 Section 7.4 No Waiver by Course of Conduct 18 Section 7.5 Amendments in Writing 18 Section 7.6 Additional Pledged Collateral 18 Section 7.7 Notices 19 Section 7.8 Successors and Assigns 19 Section 7.9 Counterparts 19 Section 7.10 Severability 19 Section 7.11 Governing Law 19 Section 7.12 WAIVER OF JURY TRIAL 19 i ANNEXES AND SCHEDULES Annex1 Form of Pledge Amendment Annex2 Form of Joinder Agreement Annex3 Form of Intellectual Property Security Agreement Schedule1 Commercial Tort Claims Schedule2 Filings Schedule3 Jurisdiction of Organization; Chief Executive Office Schedule4 Location of Inventory and Equipment Schedule5 Pledged Collateral Schedule6 Intellectual Property ii SECURITY AGREEMENT, dated as of August 18, 2009, by Schiff Nutrition Group, Inc., a Utah corporation (“Borrower”), Schiff Nutrition International, Inc., a Delaware corporation (“Parent”), WNG
